                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANGEL MENSER,
 Plaintiff,

 v.                                                            Case No. 19–CV–00091–JPG–GCS

 ANDREW M. SAUL,
 Commissioner of Social Security,
 Defendant.

                                         JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner of Social

Security’s decision to deny Plaintiff Angel Menser’s application for disability insurance benefits

and Social Security Income is AFFIRMED.



Dated: Monday, April 6, 2020                        MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
